DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Per Applicant’s response filed on 07/06/2021, claims 1-12 and 14-15 are pending; claim 13 has been cancelled.

Response to Amendment
The claim objection to claims 11 and 12 are withdrawn in view of current claim amendments. 
As for the 35 USC 112(b) rejection, it is withdrawn since claim 1 has been clarified. Due to this claim amendment, the broadest reasonable interpretation of the claim has been changed, and thus overcomes the current 35 USC 102 and 103 rejections. 

Allowable Subject Matter
Claims 1-12, 14 and 15 are allowed. (Renumbered as claims 1-14).

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: A health monitoring device adapted to receive a first biometric data capture routine activation signal, a second biometric capture routine activation signal, determine a time interval between said first and second activation signals, transition a biometric sensor from a disabled state to an enabled state 
Winstead et al US 2010/0302004 A1, Kuhn US 2010/0185262 A1 and Brue US 2006/0139150 A1, all disclose physiological monitors adapted to activate a biometric sensor to detect a biometric measurement based on elapsed time from last measurement or last activation of the biometric sensor. However, none of these references or other prior reference of record discloses determining a time interval of a received first and second activation signal to then transition a biometric sensor from disabled to enabled state, as recited in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        
August 6, 2021